Exhibit 10.2

FIRST AMENDMENT
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT to Second Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into as of March 30, 2018, by and between SILICON
VALLEY BANK, a California corporation (“Bank”) and INSTRUCTURE, INC., a Delaware
corporation (“Borrower”).

Recitals

A.Bank and Borrower have entered into that certain Second Amended and Restated
Loan and Security Agreement dated as of June 22, 2017, (as the same may from
time to time be further amended, modified, supplemented or restated, the “Loan
Agreement”).  

B.Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C.Borrower has requested that Bank amend the Loan Agreement to (i) suspend
testing of the financial covenant and (ii) make certain other revisions to the
Loan Agreement as more fully set forth herein.

D.Bank has agreed to so amend certain provisions of the Loan Agreement, but only
to the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2.Amendments to Loan Agreement.

2.1Section 6.9 (Financial Covenant).  Section 6.9 of the Loan Agreement hereby
is amended and restated in its entirety to read as follows:

“6.9Financial Covenant.  Bank hereby agrees to suspend testing of the financial
covenant beginning on March 30, 2018 and continuing through the Revolving Line
Maturity Date.”

2.2Exhibit B to the Loan Agreement hereby is replaced with Exhibit B attached
hereto.

3.Limitation of Amendments.

3.1The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise

--------------------------------------------------------------------------------

prejudice any right or remedy which Bank may now have or may have in the future
under or in connection with any Loan Document.

3.2This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4.Representations and Warranties.  To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the organizational documents of Borrower;

4.6The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5.Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6.Miscellaneous.

2

--------------------------------------------------------------------------------

6.1This Amendment shall constitute a Loan Document under the Loan Agreement; the
failure to comply with the covenants contained herein shall constitute an Event
of Default under the Loan Agreement; and all obligations included in this
Amendment (including, without limitation, all obligations for the payment of
principal, interest, fees, and other amounts and expenses) shall constitute
obligations under the Loan Agreement and secured by the Collateral, subject to
any applicable cure periods set forth in Section 8 of the Loan Agreement as to
the applicable Event of Default.

6.2Each provision of this Amendment is severable from every other provision in
determining the enforceability of any provision.

7.Governing Law.  This Amendment and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of California.

8.Effectiveness.  This Amendment shall be deemed effective upon (i) the due
execution and delivery to Bank of this Amendment by each party hereto, and (ii)
Borrower’s payment to Bank of all Bank Expenses incurred through the date of
this Amendment, which may be debited from any of Borrower's accounts.

[Balance of Page Intentionally Left Blank]

3

--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

BANK

 

SILICON VALLEY BANK

 

 

By:/s/ Jordan Rigberg

 

Name:Jordan Rigberg

 

Title:Vice President

BORROWER

 

INSTRUCTURE, INC.

 

 

By:/s/ Clark Gee

 

Name:Clark Gee

 

Title:Corporate Controller

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to First Amendment to Second Amended and Restated Loan and
Security Agreement]

 

--------------------------------------------------------------------------------

EXHIBIT B
COMPLIANCE CERTIFICATE

 

TO:SILICON VALLEY BANKDate:  

FROM:  INSTRUCTURE, INC.

The undersigned authorized officer of Instructure, Inc. (“Borrower”) certifies
that under the terms and conditions of the Second Amended and Restated Loan and
Security Agreement between Borrower and Bank (the “Agreement”):

(1) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) there are no Events of
Default except as noted below; (3) all representations and warranties in the
Agreement are true and correct in all material respects on this date except as
noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; (4)
Borrower, and each of its Subsidiaries, have timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.  

Attached are the required documents supporting the certification.  The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes except, with respect to unaudited financial
statements, for the absence of footnotes and subject to year‑end
adjustments.  The undersigned acknowledges that no borrowings may be requested
at any time or date of determination that Borrower is not in compliance with any
of the terms of the Agreement, and that compliance is determined not just at the
date this certificate is delivered.  Capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenants

Required

Complies

 

 

 

Borrowing Base Report

Monthly within 30 days*

Yes   No

Monthly financial Statements

Monthly within 30 days*

Yes   No

Compliance Certificate

Monthly within 30 days*

Yes   No

Annual financial statement (CPA Audited)

FYE within180 days

Yes   No

10‑Q, 10‑K and 8-K

Within 5 days after filing with SEC

Yes   No

Transaction Report, A/R & A/P Agings + MRR Report

Monthly within 30 days*

Yes   No

Projections

The earlier of (i) January 31 or (ii) within 15 days of board approval

Yes   No

*Notwithstanding the foregoing, so long as no Advances are outstanding, the
monthly reporting requirements in Sections 6.2(a), (b), (c) and (d) above shall
be due quarterly within forty five (45) days of the end of each calendar
quarter; provided, however, Borrower shall provide to Bank such reports for the
preceding three (3) months with each request for an Advance when, at the time of
such request, the outstanding balance of the Revolving Line is Zero Dollars
($0.00).

 

 

--------------------------------------------------------------------------------

Other Matters

Have there been any amendments of or other changes to the capitalization table
of Borrower and to the Operating Documents of Borrower or any of its
Subsidiaries?  If yes, provide copies of any such amendments or changes with
this Compliance Certificate.

Yes

No

 

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

--------------------------------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------------------------------

 

INSTRUCTURE, INC.

 

BANK USE ONLY

 

 

 

 

 

Received by:

By:

 

 

AUTHORIZED SIGNER

 

Name:

 

Date:

 

Title:

 

 

 

 

Verified:

 

 

 

AUTHORIZED SIGNER

 

 

Date:

 

 

 

 

 

Compliance Status:

Yes

No

 

 